Citation Nr: 1713781	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his granddaughter


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1956 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the 20 percent rating for the Veteran's service-connected hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the Veteran was accorded a VA arranged examination of his hearing loss in November 2015.  However, the Veteran has questioned the adequacy of that examination, to include in his December 2015 Notice of Disagreement, as well as the November 2016 hearing.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has since submitted evidence which intimates his hearing loss may have increased in severity since that examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran also expressed his willingness to report for a new examination at his November 2016 hearing.  See Transcript pp. 3-4.  In view of the foregoing, the Board concludes that the case should be remanded to accord the Veteran a new examination to adequately evaluate the current nature and severity of his service-connected hearing loss.  

The Board also notes that there may be medical records pertinent to the claim that are not on file.  In pertinent part, the Veteran submitted a December 2016 private audiogram report from a Dr. E. G., as well as the referral form for that physician from the SeniorMed Clinic.  The Board observes it is not clear whether the audiogram is in compliance with the requirements of 38 C.F.R. § 4.85(a) to be an adequate evaluation for rating purposes.  In any event, it does raise the possibility that Dr. E. G. and/or SeniorMed Clinic may have additional records pertinent to this case.  As such, a remand is also required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since November 2015, to include any treatment he received from Dr. E. G. and/or the SeniorMed Clinic.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Afford the Veteran a VA examination to adequately evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.  

In addition to objective test results, the examiner should address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

